Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the RCE filed 7/1/2022.
Currently, claims 1-10 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2010/0248436, cited in IDS).
Pertaining to claim 1, Lee shows, with reference to FIG. 1-7, a method for forming a semiconductor device, comprising: 
providing a target layer (100/102/104) (see also FIG. 12 where target layer is 200/214/218/220/224/226/228); 
forming an etching stop layer (106) on the target layer; 
forming a top oxide layer (108) (para. [0045]) on the etching stop layer; 
forming a first photoresist layer (112) on the top oxide layer; 
performing a first etching process, to form a plurality of first trenches (110a) in the top oxide layer (para. [0048]); 
forming a second photoresist layer (116) on the top oxide layer, wherein portion of the second photoresist layer fills in each first trench; 
performing a second etching process to form a plurality of second trenches (114a) in the top oxide layer (para. [0059]); and 
using the remaining top oxide layer as a hard mask, performing a third etching process to remove parts of the etching stop layer and parts of the target layer (para. [0066] – [0067]; FIG. 7).
Lee fails to explicitly show a thickness of the top oxide layer is smaller than 200 angstroms (and that the depths of the trenches formed therein are smaller than 200 angstroms). Instead, Lee suggests a slightly higher range of 500 to 1,000 angstroms (para. [0028]).
However, the court has held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Thus, a slightly lower range of less than 200 angstroms would be obvious to one of ordinary skill in the art. In that case, the trench formed in the top oxide would necessarily have a depth of less than 200 angstroms.
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
In this case, it would appear that the claimed range is not critical. Indeed, the disclosure of the claimed thickness comes from para. [0025] which states “T2 is preferably smaller than 200 angstroms” and para. [0029] “Therefore, the depth of each first trench 122 formed in the top oxide layer 110a is shallow (for example, smaller than 200 angstroms)”. Terms such as “preferably” and “for example” are generally not associated with criticality.
Furthermore, there is no comparison of values within the claimed range with values outside the claimed range to establish criticality. Even so, Lee appears to teach that values outside the claimed range lead to similar results as values inside the claimed range. For example, Lee teaches in para. [0055] that the thickness of the top oxide (“preliminary hard mask pattern”) has such a small thickness that the second photoresist film has a flat surface. In other words, the top oxide pattern is not thick enough to influence the dimension of the second photoresist layer. This is similar to Applicant’s finding for values within the claimed range, as discussed in para. [0029] of the specification.
Furthermore, Lee does not explicitly teach a plurality of process parameters for forming the second patterned photoresist layer are a same as a plurality of process parameters for forming the first patterned photoresist layer, and a height difference between the first patterned photoresist layer and the second patterned photoresist layer is smaller than 200 angstroms.
However, the descriptions of the formations of the first and second photoresist layers, although limited, are identical. From para. [0047]: “the first photoresist film may be formed by a spin coating process”; from para. [0055]: “The second photoresist film may be formed by a spin coating process”. Depositing the first and second photoresists using the same process parameters would be a more optimal process than one that requires a change in process paramters, and thus would be obvious to one of ordinary skill in the art. Moreover, the first and second photoresists are both used to make trenches of equal depths in the oxide layer 108, and thus it would be desirable for the dimensions of the photoresists to match, which is accomplished by forming them at the same parameters. In the case that the thickness of the top oxide layer is smaller than 200 angstroms and the first and second photoresists are formed using the same process parameters, the height difference between the first patterned photoresist layer and the second patterned photoresist layer is necessarily smaller than 200 angstroms.

Pertaining to claims 2 and 3, Lee shows each first and second trench exposes a top surface of the etching stop layer (FIG. 5).
Pertaining to claim 4, Lee shows the target layer comprises a low dielectric constant layer (104/228 and/or 214/218/220), a hard mask layer (224), and a bottom oxide layer (226 and/or 214/218/220) (see FIG. 12).
Pertaining to claims 6 and 8, although Lee does not explicitly show the claimed ratios of the thicknesses, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the thickness ratios to be within the claimed ranges, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Etching stop layer thickness is a recognized result affective variable, as a given thickness balances process time with effectiveness of protection of the underlying layer.
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Pertaining to claim 7, Lee shows a thickness of the etching stop layer is 100 to 500 angstroms (para. [0044]), which overlaps the claimed range.
Pertaining to claim 10, Lee shows each first trench does not overlap with each second trench (FIG. 5).

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1 and 4 above, and further in view of Lee et al. (US 2014/0193974, cited in IDS, hereinafter ‘974).
Although Lee does not explicitly show the claimed materials, ‘974 teaches that, for a similar patterning process, the low dielectric constant layer of the target layer comprises an ultra-low-K (ULK) material or a porous ULK material (para. [0042]), while the material of the etching stop layer comprises, for example, SiON (para. [0043]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the materials of Lee for those taught by ‘974, as the court has held that the simple substitution of one known element for another to obtain predictable results is prima facie obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).




Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.
Applicant argues that Lee teaches the first and second photoresists have different thicknesses, and thus are formed using different process parameters. Applicant cites para. [0047] and [0055] for support.
In response, the Examiner does not agree that Lee teaches the first and second photoresists have different thicknesses. Applicant cites para. [0047], which states that the first photoresist has a thickness of 1,000 to 2,000 angstroms, and para. [0055], which states that the hard mask pattern/top oxide 108 (i.e. not the second photoresist 116) has a thickness of 500 to 1,000 angstroms. Lee does not explicitly teach a thickness of the second photoresist. However, as discussed in the rejection above, it would be obvious to one of ordinary skill in the art for process parameters and dimensions resulting therefrom to be the same.
Furthermore, Applicant has not provided any evidence suggesting the criticality of the claimed dimension of “smaller than 200 angstroms”. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896